DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “'X'” in line 3 should be written as –“X”--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “'X'” in line 3 should be written as –“X”--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the phrase “the buffer spaces” in line 2 lacks sufficient antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (KR 10-1457545, see machine translation) and Yamashita (JP 2002-166712, see machine translation), and optionally Yamahira (JP 2010-285104, see machine translation) and Khatib (US 2009/0095395).

Regarding claim 1, Woo discloses a run-flat, the run-flat comprising: three run-flats (Figs. 1-6: 10) each formed at opposite ends thereof with coupling steps (Figs. 1-6: 11, 30) which are offset with each other (Figs. 1-2) ([0001], [0030]-[0032]), each formed on an inner circumferential surface thereof with an insertion groove (Fig. 5: 13) ([0031]), and coupled to each other to form a circle (Figs. 1-3) ([0031]); a fixing pad (Figs. 1-6: 20) mounted in the insertion groove (Figs. 1-6: 13) to come into close contact with an outer circumferential surface of a wheel (Fig. 6: W) ([0009], [0030], [0033], [0039]-[0040]).

Yamashita teaches a run-flat (Fig. 1: 1) comprising a buffer member (Figs. 1-4: 3, 5) formed of a material different from the run-flat and formed on an outer circumferential surface of the run-flat ([0011]), in which a plurality of grooves (Figs. 1-4: 4) are formed on an outer circumferential surface of the buffer member (Figs. 1-4: 3, 5) in a longitudinal direction while being spaced apart from each other (Figs. 1-4) ([0014]). In this manner, when the tire pressure drops, the buffer member surface on the outer periphery of the run-flat and the inner surface of the tire crown come into contact with each other, and a part or all of the load is supported by the run-flat ([0013]). Moreover, the grooves in the buffer member are blocked by the inner surface of the tire crown, and the confined air rapidly repeatedly compresses and releases to generate sound so that the driver can surely know that the run-flat running has been started due to the vibration and the change in the running sound ([0013]). Yamashita further teaches that the buffer member contains lubricating oil (i.e. lubricant) ([0011], [0013]), and thereby the grooves provided on the buffer member must also contain (i.e. are filled with) the lubricant. The lubricant reduces the friction and heat generation between the buffer member and the inner surface of the tire in a punctured state, and as a result, deterioration of the tire and the tire run-flat is reduced, and the tire has durability that enables traveling to a place where the tire can be stopped and the tire can be replaced ([0013]). Optionally, Yamahira teaches coating an outer peripheral surface of a support ring with lubricant for reducing friction in a run-flat situation ([0006]). Thereby, it is generally known in the art to provide lubricant on a run-flat within a tire so as to fill grooves and an outer surface of the run-flat in order to reduce friction between the run-flat and the inner surface of the tire in during a puncture. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to 
Accordingly, modified Woo discloses a hybrid run-flat having a buffering structure.
The limitation “for a military vehicle” is a recitation of intended use that does not require any additional structure to the hybrid run-flat. The recitation does not result in structural difference between the claimed invention and the prior art because modified Woo discloses the hybrid run-flat having a buffering structure as discussed above which is capable of being used within a military vehicle. Similarly, the limitation “of the military vehicle” is a recitation of intended use that does not require any additional structure to the hybrid run-flat. The recitation does not result in structural difference between the claimed invention and the prior art because modified Woo discloses the hybrid run-flat having a buffering structure as discussed above which is capable of being used within a military vehicle. Optionally, Khatib teaches a run-flat similar to Woo which is used on automobiles, commercial vehicles and military vehicles, among others, to provide for continued operation of vehicles (often at reduced speeds and for limited distances) after a tire blow out, reduced tire pressure or other tire damage ([0003]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the hybrid run-flat having a buffering structure of modified Woo for use in a military vehicle as is generally known in the substantially similar tire art, as taught by Khatib. 
The limitation “to buffer an impact transferred to the military vehicle when a tire T on the outer circumferential surface of the run-flat is flat and enable the military vehicle to run due to the run-flat serving as the tire T even when the tire is damaged” is a recitation of intended use that does not require 
The limitation “prevents a damage due to friction” is a recitation of intended use that does not require any additional structure to the hybrid run-flat. The recitation does not result in structural difference between the claimed invention and the prior art because modified Woo discloses the hybrid run-flat having a buffering structure as discussed above which is capable of preventing damage due to friction.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (KR 10-1457545, see machine translation) and Yamashita (JP 2002-166712, see machine translation), and optionally Yamahira (JP 2010-285104, see machine translation) and Khatib (US 2009/0095395), as applied to claim 1 above, and further in view of Kraus (DE 102014225107, see machine translation).

Regarding claims 2-3 and 5, modified Woo does not expressly recite that the buffer member is formed with a plurality of buffer spaces formed through an inside of the buffer member in a width direction11 along a circumferential direction of the run-flats while being spaced apart from each other.
Kraus teaches a hybrid run-flat (Figs. 1-2: 5) having a buffer member (Figs. 1-2: 13) for military vehicles ([0028], [0030]), wherein the buffer member is formed with a plurality of buffer spaces (Fig. 2: 16) formed through an inside of the buffer member (Fig. 2: 13) in a width direction11 along a circumferential direction of the run-flats while being spaced apart from each other ([0030]). The buffer spaces contain a grease (i.e. lubricant) as a substance with a friction-reducing effect ([0030]). One of ordinary skill in the 
While modified Woo does not expressly recite that the buffer spaces are perforated to have diagonal shapes and arranged to cross each other in an 'X' shape, in which the buffer space at one side of the run-flat about the coupling step is formed in a clockwise rotation direction of the run-flat, and the buffer space at an opposite side is formed in a counterclockwise rotation direction of the run-flat, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Woo in order to provide the desired shape and pattern of the buffer spaces within the buffer member. 
The examiner notes that the claim language does not exclude the buffer spaces from being filled with a substance because the claim language does not require or specify what the buffer spaces are comprised of (i.e. air/gas, lubricant, etc.). 
The limitation “thereby relieving the impact and facilitating the driving by using the buffer spaces when the military vehicle runs only with the run-flats due to the damage to the tire” is a recitation of intended use that does not require any additional structure to the hybrid run-flat. The recitation does not result in structural difference between the claimed invention and the prior art because modified Woo discloses the hybrid run-flat having a buffering structure as discussed above which is capable of thereby relieving the impact and facilitating the driving by using the buffer spaces when the military vehicle runs only with the run-flats due to the damage to the tire.


Regarding claims 4 and 6, Woo further discloses that the three run-flats (Figs. 1-6: 10) are coupled to each other as the coupling steps are engaged with each other, in which the coupling steps are coupled to each other through a bolt (Fig. 4: 30) and a nut (Fig. 4: 31) ([0030], [0041], [0044]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749